EXHIBIT 10.15

 

EMPLOYMENT AGREEMENT

 

THIS Employment Agreement (“Agreement”) is made and executed effective as of
September 1, 2014 (the “Effective Date”), by and between Midwest Energy
Emissions Corp., a Delaware corporation (the “Company”), and Keith McGee
(“Employee”).

 

RECITALS:

 

WHEREAS, Employee has knowledge of the energy industry and previous experience
in financial markets where such experience is necessary to the business of the
Company; and

 

WHEREAS, the Company desires to avail itself to the expertise of Employee in the
aforesaid areas.

 

NOW, THEREFORE, in consideration of the mutual undertakings of the parties set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Employee agree as follows:

 

1. Employment. The Company hereby employs Employee, and Employee hereby accepts
employment with the Company, on the terms and conditions set forth in this
Agreement. During the Term (as defined below), Employee shall serve as the
Senior Vice President of Business Development and Investor Relations of the
Company (unless earlier terminated pursuant to the terms of this Agreement).
Employee’s duties and responsibilities as an employee of the Company shall
include advisory, strategic. corporate management, and other services as a
reasonably expected from a person in the position of Senior Vice President of
Business Development and Investor Relations, and/or such other or additional
duties and responsibilities as are reasonably assigned to Employee from time to
time by the President. While serving as Senior Vice President of Business
Development and Investor Relations, Employee shall report to the President.

 

2.  Devotion to Duties. Employee shall devote such time, attention, energy,
skill and efforts to his duties and responsibilities hereunder and to the
business of the Company and, as applicable, its Affiliates (as defined below),
as is reasonably necessary to enable Employee to carry out such duties
efficiently and effectively. During the Term, Employee shall not be engaged in
any other business activity that conflicts with his duties and responsibilities
to the Company or with the business of the Company, whether or not such business
activity is pursued for gain, profit or other pecuniary advantage. Exceptions to
this provision may be made by the President.

 

3.  Location. Employee shall perform his services as Senior Vice President of
Business Development and Investor Relations from the Company’s current
headquarters existing as of the date hereof, or at such location as otherwise
mutually agreed to between the Company and Employee. Employee shall be required
to travel from time to time as is necessary to perform his duties and
responsibilities on behalf of the Company.

 

 
1


--------------------------------------------------------------------------------




  

4.  Compensation.

 

(a) Base Salary. For all services rendered by Employee under this Agreement, the
Company shall compensate Employee beginning on the Effective Date at an annual
base rate of $200,000 per year, payable in accordance with the Company’s
standard payroll procedures, as may exist from time to time (such annual salary,
as such may be amended from time to time, the “Base Salary”).

 

(b) Option Grant. The Board of Directors shall cause to be granted on September
1, 2014 pursuant to the Company’s 2014 Equity Incentive Plan an option to
purchase 500,000 shares of the Company’s common stock, $0.001 par value per
share. The Option is to be a non-qualified stock option.

 

(c) Benefits. During the Term, Employee may participate in group health plans,
retirement plans, incentive plans and other employee benefits that may from time
to time be made generally available to executive employees of the Company
subject to the eligibility requirements and other terms, conditions, plans and
policies thereof of general applicability (including applicable employee
contributions). The Company and its Affiliates reserve the right to change,
amend or terminate any perquisites or benefits provided to senior management, or
other employees in their sole discretion. Eligibility for any and all such
benefits provided in this Section 4(c) shall terminate on the expiration or
earlier termination of the Term, except as otherwise required by law. Employee
shall be subject to the policies or procedures that the Company or its
Affiliates may adopt or implement from time to time with respect to its senior
management.

 

(d) Vacation. During the Term, Employee shall be entitled to four weeks of paid
vacation per year.

 

(e) Expense Reimbursement. The Company will reimburse Employee for (or, at the
Company’s option, pay) business travel and other out-of-pocket expenses
reasonably incurred by Employee in the performance of his services hereunder
during the Term, in accordance with the policies of the Company, subject to
Employee submitting appropriate receipts and other documentation in reasonable
detail to the President.

 

(f) Withholding. The Company shall be entitled to withhold such amounts on
account of employment and payroll taxes and similar matters required by
applicable law, rule or regulation of any appropriate governmental authority.

 

5.  Term. Subject to the provisions for renewal and termination hereinafter
provided, (i) the Term of this Employment Agreement (the “Term”) shall begin on
the Effective Date shall continue until December 31, 2016 and (ii) provided the
Employee is less than 65 years old as of the first day of each succeeding
calendar year after December 31, 2016, such Term automatically shall be extended
for one (1) additional calendar year, beginning with the calendar year
commencing January 1, 2017. This Employment Agreement may be terminated at any
time as provided in Section 6 or by either the Employee or the Company at the
end of the then current Term upon written notice of termination of this
Employment Agreement given to the other party at least 90 days before the end of
the then current Term.

 

 
2


--------------------------------------------------------------------------------




  

6.  Termination.

 

(a) Termination without Cause. Prior to the end of the Term, the Company may
terminate this Agreement and Employee’s employment hereunder at any time upon
giving 30 days prior written notice to Employee.

 

(b) Termination for Cause. Prior to the end of the Term, the Company may
terminate this Agreement and Employee’s employment hereunder for Cause, upon
giving written notice thereof to Employee. For purposes of this Agreement,
“Cause” means any of the following:

 

(i) Employee’s conviction of, indictment for (or its procedural equivalent), or
entering of a guilty plea or plea of no contest with respect to any felony or
any crime of moral turpitude;

 

(ii) the commission by Employee of any act of gross negligence, gross
incompetence, intentional misconduct or repeated insubordination in the
performance of Employee’s duties as an employee of the Company or its
Affiliates;

 

(iii) the commission by Employee of any act of fraud, embezzlement, theft or
dishonesty with respect to the Company or its Affiliates or in connection with
Employee’s employment hereunder;

 

(iv) Employee’s continued insobriety, abuse of alcohol or use of illegal drugs
or other acts or conduct that results in material public disgrace or disrepute
for Employee or the Company;

 

(v) Employee’s failure to comply with the directives or policies of the Company;
or

 

(vi) Employee’s material breach of this Agreement.

 

(c) Voluntary Resignation. Prior to the end of the Term, Employee may
voluntarily resign and thereby terminate this Agreement and his employment
hereunder, at any time upon at least 30 days prior written notice to the
Company.

 

(d) Resignation for Good Reason. Prior to the end of the Term, Employee may
resign and thereby terminate this Agreement and his employment hereunder for
Good Reason if (i) he gives the Company at least 30 days prior written notice of
such termination, which notice must be given within 30 days after the initial
occurrence of the event constituting Good Reason and set forth in reasonable
detail the occurrence act, deficiency, conduct, breach or failure of the Company
that constitutes Good Reason (“Good Reason Notice”), and (ii) the Company fails
to cure (as determined by the Board in good faith) such occurrence, act,
deficiency, conduct, breach or failure during the period of 30 days immediately
following the date such Good Reason Notice is given to the Company. For purposes
of this Agreement, “Good Reason” means any of the following undertaken without
the consent of Employee:

 

(i) The Company’s breach of this Agreement;

 

 
3


--------------------------------------------------------------------------------




  

(ii) A material reduction by the Company of Employee’s salary; or

 

(iii) A material diminution by the Company in Employee’s level of duties,
authority or responsibilities for the Company.

 

(e) Death. Prior to the end of the Term, this Agreement and Employee’s
employment hereunder shall terminate automatically upon Employee’s death.

 

(f) Disability. In the event that Employee is unable to perform his services
under this Agreement, due to physical or mental disability or incapacity, for a
continuous period of at least 90 days, or a total of at least 120 days during
any 12 month period, during the Term of this Agreement, or if Employee is
determined to be disabled under the Company’s or its Affiliates’ long-term
disability plan (if such exists) (each, a “Disability”), the Company may
terminate the Term and Employee’s employment hereunder upon written notice,
subject to the Americans with Disabilities Act of 1990, as amended, and other
applicable law.

 

(g) Expiration. The Term and Employee’s employment hereunder shall terminate
upon expiration of the Term as provided herein. The expiration of the Term shall
not constitute termination without Cause or for Good Reason.

 

(h) Return of Materials. Upon termination of Employee’s employment hereunder for
any reason, Employee shall deliver promptly to the Company all computers, keys,
telephones, other electronic devices, card keys, credit cards, files,
correspondence, memoranda, notes, records, drawings, sketches, plans, lists or
other documents or property of the Company or its Affiliates, which are in
Employee’s possession, custody or control.

 

(i) Resignation from Boards. Upon termination of Employee’s employment hereunder
for any reason, Employee agrees to resign, as of the date of such termination
and to the extent applicable, as a director, manager, governor and/or officer of
the Company or its Affiliates.

 

(j) Provisions that Survive Termination of Employment. All rights and
obligations of the Company and Employee under this Agreement shall cease as of
the effective date of termination or expiration of employment and the Term,
except that Sections 4(b), 6(h), 6(i), 6(j), 7, 8, 9, 10, and 11 shall survive
such termination or expiration in accordance with their terms.

 

7.  Severance Benefits.

 

(a) Earned Salary. Upon termination of Employee’s employment for any reason,
Employee shall be entitled to the following (collectively, the “Accrued But
Unpaid Compensation”);

 

(i) Any Base Salary earned, but unpaid, prior to such termination;

 

 
4


--------------------------------------------------------------------------------




  

(ii) Reimbursement for any unreimbursed business expenses properly incurred by
Employee in accordance with Section 4(e) hereof prior to the date of
termination, so long as claims for such reimbursement (accompanied by
appropriate receipts and other supporting documentation) are submitted to the
Company within 45 days following the date of termination; and

 

(iii) Such employee benefits, if any, as to which Employee may be entitled under
the terms and conditions of the Company’s retirement plans or other employee
benefit plans as of such termination.

 

No other compensation or benefits will be due or payable to Employee upon or
after any termination expiration of this Agreement, except as expressly provided
otherwise in Section 4(b) and in subsection (b) of this Section 7 or as required
by law.

 

(b) Severance upon Termination without Cause or Resignation for Good Reason. If
(i) the Company terminates this Agreement and employment of Employee other than
for Cause, death, Disability or expiration of this Agreement, or (ii) Employee
resigns and terminates this Agreement and his employment for Good Reason, then,
in addition to all Accrued by Unpaid Compensation payable to Employee hereunder,
and conditioned upon and subject to Employee executing and delivering to the
Company (and not revoking) a written release of claims in favor of the Company
and its subsidiaries, Affiliates, directors, officers, shareholders, employees,
agents, representatives, successors and assigns relating to Employee’s
employment with the Company and the termination thereof which is reasonably
satisfactory in form and substance to the Company (“Release”), the Company shall
continue to pay to Employee his Base Salary as in effect immediately prior to
such termination (the “Severance Payments”) for the number of months or partial
months remaining during the Term from the date of such termination (the
“Severance Period”). The Severance Payments shall be payable in accordance with
the Company’s standard payroll procedures, as such may exist from time to time,
commencing with the first payday that occurs at least five business days after
the date on which the Release becomes fully effective and is no longer subject
to revocation by Employee under the terms thereof, and shall be subject to
applicable withholdings.

 

8.  Cooperation. During the Term and thereafter, Employee shall reasonably
cooperate with the Company, as reasonably requested by the Company, in any
internal investigation or administrative, regulatory or judicial proceeding
relating to matters that occurred during the Term.

 

9.  No Conflicting Agreements. Employee hereby represents and warrants to the
Company that the execution of this Agreement by Employee and his employment by
the Company and the performance of his duties and responsibilities hereunder
will not violate or be a breach of any agreement with a former employer or any
other person.

 

 
5


--------------------------------------------------------------------------------




  

10. Restrictive Covenants.

 

(a) Definitions.

 

(i) “Affiliate” means a Person Controlling, Controlled by or under common
Control with, another Person.

 

(ii) “Confidential Information” means all information, trade secrets,
inventions, data, processes, or other records relating to the Company’s or its
Affiliates’ business, financial affairs, or operations, including, but not
limited to, information related to past, present or future business plans,
strategic plans, technical data, technology, source code, software, product or
service requirements, customers, financial information, sales information,
product design, research and development, prices and methods of pricing,
marketing techniques and plans, unannounced products, product and process
information, any rates, analyses, summaries, compilations, studies or other
records and any other information which, if disclosed to others, might be
competitively detrimental to the Company, whether disclosed in any tangible,
written, oral, electronic, visual, or other medium. Confidential Information
shall also include all information, know-how, trade secrets, technical data,
non-technical data, or other confidential information concerning the operations,
projects, organization, business, or finances of the Company or any third party
to which the Company owes a duty of confidentiality, in whatever form (whether
disclosed in any tangible, written, oral, electronic, visual, or other medium),
that Company or its Representatives (as defined below) learns, generates, or
acquires in conjunction with the prospective business or business relationship
with the Company.Notwithstanding the foregoing, Confidential Information shall
not include information or data which: (i) was independently developed by
Company or its Representatives, provided that such information or data is not
subject to another confidentiality agreement or other obligation of secrecy to
the Company; (ii) becomes available to the public other than as a result of
disclosure by Company or its Representatives; (iii) becomes available to Company
or its Representatives on a non-confidential basis from a source other than the
Company or its Representatives, so long as that source is not prohibited from
disclosing such information or data to Company based on another confidentiality
agreement or other obligation of secrecy to the Company; or (iv) was already in
the possession of Company or its Representatives, as evidenced by written
documentation, prior to receiving such information from the Company.

 

(iii) “Control” means possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of another Person, whether
through ownership of voting securities or equity ownership, by contract or
otherwise, including the holding of more than 50% of the outstanding equity
securities or voting rights of another Person.

 

(iv) “Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or any other legal entity, or a
governmental entity or any department, agency or political subdivision thereof.

 

(v) “Customer” means any consumer, retailer, wholesaler, dealer, distributor or
other Person (or any Affiliate thereof), which, at any time during the Term,
purchased any product or service distributed, marketed, installed, sold or
provided by the Company or any of its Affiliates.

 

 
6


--------------------------------------------------------------------------------




  

(vi) “Restricted Period” means that period beginning on the Effective Date and
continuing through the Term and for a period thereafter of one year immediately
following the termination of this Agreement for any reason or expiration of the
Term.

 

(vii) “Restricted Territory” means anywhere in the United States or Canada.

 

(viii) “Representatives” mean the partners, members, managers, directors,
officers, employees, agents, advisors (including, without limitation, attorneys,
accountants, investment bankers, and consultants), lenders, and all affiliates,
of a specified party.

 

(b) Acknowledgements. Employee hereby acknowledges and agrees that: (i) the
covenants and agreements of Employee contained herein are reasonably necessary
to protect the interests of the Company and are not greater than are necessary
for the protection of the Company in light of the substantial harm that it and
its Affiliates might suffer should Employee breach any of the provisions of said
covenants or agreements, (ii) the period of restriction and geographical area of
restrictions contained herein are fair and reasonable, and the nature, kind and
character of the activities Employee is prohibited to engage in are reasonable
and necessary to protect the Company and its Affiliates, (iii) the products and
services of the Company are or are intended to be marketed, distributed, sold,
installed and provided throughout the Restricted Territory, and it competes with
other businesses that are or could be located in any part of the Restricted
Territory, (iv) the covenants and agreements of Employee contained herein are
material inducements for the Company to enter into this Agreement, and Employee
desires that the Company enter into this Agreement and Employee will materially
benefit herefrom, and (v) the disclosure by Employee of any Confidential
Information to competitors or potential competitors of the Company or its
Affiliates may place the Company or its Affiliates at a competitive disadvantage
and may do monetary or other damage to the Company or its Affiliates. By reason
of the abilities and experience of Employee, the enforcement of the covenants
and agreements set forth in this Section 11 will not prevent him from obtaining
other suitable employment or earning a livelihood in his profession.

 

(c) Non-Competition.

 

(i) Employee acknowledges that the Confidential Information in his possession
would enable Employee to establish goodwill with the Customers and potential
Customers, and vendors and suppliers, who provide products and services to or on
behalf of the Company, or who receive products or services from the Company and
that the Confidential Information constitutes a valuable asset of the Company or
its Affiliates. Employee also acknowledges that he has developed relationships
with Customers, potential Customers, vendors, suppliers, employees, contractors
or potential contractors and consultants or potential consultants of the
Company. Employee further acknowledges and agrees that the scope of the
Restricted Territory and Restricted Period is reasonable and necessary to
protect the legitimate business interests of the Company and its Affiliates.

 

 
7


--------------------------------------------------------------------------------




  

(ii) Accordingly, Employee agrees that during the Restricted Period Employee and
each Affiliate of Employee shall not, anywhere in the Restricted Territory,
directly or indirectly, either alone or in conjunction with any other Person,
conduct, engage in, render services or advice to, finance or participate or
become interested in (in any manner, whether as manager, employee, officer,
director, consultant, contractor, owner, partner or otherwise, or through equity
ownership or other investment or financial interest) any company, enterprise,
venture, entity, business or other Person (other than the Company or its
Affiliates) that engages or proposes to engage in the design, development,
manufacture, production, distribution, marketing, installation or sale of any
mercury removal products or business or related equipment, supplies or products,
that is or are, in whole or in part, the same as, similar to, substitutes for or
competitive with any of the Company’s products or services; provided however,
that the foregoing restriction shall not apply to the ownership of less than one
percent of the outstanding equity securities of a Person having securities that
are listed for trading on a national securities exchange, subject to the other
restrictions and covenants in this Agreement.

 

(d) Non-Disclosure of Trade Secrets and Confidential Information.

 

(i) Employee shall not, at any time from and after the Effective Date, directly
or indirectly, in any manner or capacity either alone or in conjunction with any
other Person, transmit or disclose any Confidential Information to any Person,
concern or entity, and shall not make use of any such Confidential Information,
directly or indirectly except to advance the interests of the Company and its
Affiliates; provided, however, that Employee may disclose or use any
Confidential Information to the extent, and only to the extent, that such
Confidential Information is required to be disclosed (i) in the course of
performing Employee’s duties on behalf of the Company as an employee, or (ii) by
law, provided that Employee must give the Company reasonable advance written
notice of the proceeding or legal requirement requiring such disclosure, so that
the Company may seek a protective order if it chooses to do so.

 

(ii) Upon termination or expiration of the Term or Employee’s employment or the
request of the Company, Employee shall deliver to the Company all documents and
materials reflecting Confidential Information in the possession or control of
Employee, and shall not retain any copies of any such documents or materials.

 

(iii) The restrictions of this Section 10(d) shall apply regardless of whether
the Confidential Information is in written, graphic, computer, recorded,
photographic or any machine-readable form, is orally conveyed to or is otherwise
known by Employee.

 

(e) Non-Solicitation, Non-Interference.

 

(i) Employee acknowledges and agrees that valuable relationships have been or
will be established between the Company or its Affiliates and their respective
Customers or potential Customers, and that such relationships constitute or will
constitute a valuable asset of the Company or its Affiliates.

 

 
8


--------------------------------------------------------------------------------




  

(ii) Accordingly, Employee agrees that, during the Restricted Period, with
respect to the Business (as defined below) of the Company, neither Employee nor
any Affiliate of Employee shall directly or indirectly, in any manner or
capacity either alone or in conjunction with any other Person, solicit, entice,
divert, take away or sell or market to, or attempt to solicit, entice, divert or
take away or sell or market to, any Customer, or potential Customer having
relations with the Company or any of its Affiliates. The “Business” means
mercury emissions control, technology relating thereto and the activities
directly related to such business.

 

(iii) Employee further agrees that, during the Restricted Period, neither
Employee nor any Affiliate of Employee shall, directly or indirectly, in any
manner or capacity either alone or in conjunction with any other Person, induce
or entice or attempt to induce or entice any Customer, potential Customer,
vendor, supplier, distributor, dealer or other Person having relations with the
Company or any of its Affiliates to breach, terminate, limit or modify any
existing contract or other business arrangement with the Company or any of its
Affiliates or take any other action intended to damage or impair any
relationship between the Company or any of its Affiliates and any Customer,
potential Customer, vendor, supplier, distributor or other Person having
business relations with the Company or any of its Affiliates.

 

(f) Non-Solicitation of Employees. Employee acknowledges and agrees that the
Company’s and its Affiliates’ arrangements, agreements and relationships with
their respective employees and independent contractors and the services provided
by such employees and independent contractors are integral to the operations of
the Company and its Affiliates and that the loss of such arrangements,
agreements and relations would result in irreparable damages to the Company and
its Affiliates. Accordingly, Employee agrees that during the Restricted Period
neither Employee nor any Affiliate of Employee shall, directly or indirectly, in
any manner or capacity either alone or in conjunction with any other Person,
solicit, entice, divert, take away, hire or engage, or attempt to solicit,
entice, divert, take away, hire or engage, any Person who is an employee or
independent contractor of the Company or any of its Affiliates who has been so
employed or contracted at any time during the 24 months prior to such
solicitation, enticement, diversion, taking away, hiring, engagement or attempt
(it being conclusively presumed by the parties so as to avoid disputes that any
such action within such 24 month period is in violation of this clause).

 

(g) Third Party Information. Employee acknowledges that the Company and its
Affiliates have received and in the future will receive from third parties
confidential or proprietary information (“Third Party Information”) subject to a
duty on the Company’s and/or its Affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. To the extent it is identified by the Company or the third party to
Employee as such, during the Term and thereafter, Employee will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than Company personnel and advisors who need to know such information in
connection with their work for the Company) or use Third Party Information,
except as necessary in connection with the performance of his duties on behalf
of the Company as an employee. In addition, in the performance of his duties on
behalf of the Company, Employee will not improperly disclose, publish, reverse
engineer or use any confidential information or trade secrets of any former
employer or other Person to whom Employee has an obligation of confidentiality,
nor bring onto the premises of the Company or its Affiliates any unpublished
documents or any property belonging to any former employer or any other Person
to whom the Employee has an obligation of confidentiality unless consented to in
writing by that former employer or Person.

 

 
9


--------------------------------------------------------------------------------




  

(h) Nondisparagement. During the Term and thereafter, Employee shall not make
any statements or comments that disparage the Company or any of its Affiliates,
nor any of their products, officers, directors, employees or businesses, other
than statements or comments made in good faith (i) to members of senior
management or Board of Directors of the Company or its Affiliates in the course
of carrying out Employee’s duties on behalf of the Company during the Term, (ii)
regarding employees of the Company to members of senior management of the
Company or its Affiliates or the applicable employee in connection with internal
employee evaluations, reviews or terminations in the course of carrying out
Employee’s duties on behalf of the Company during the Term, (iii) in connection
with enforcement of this Agreement or claims hereunder or (iv) to the extent
required by applicable law, legal process or subpoena. Likewise, the Company
will not make any statements or comments that disparage Employee other than in
good faith (i) to Employee, (ii) in connection with internal evaluations,
reviews or terminations, (iii) in connection with enforcement of this Agreement
or claims hereunder, or (iv) to the extent required by applicable law, legal
process or subpoena.

 

(i) Enforcement and Remedies.

 

(i) Employee acknowledges and agrees that the covenants set forth in this
Section 10 are reasonable and valid in time and scope and in all other respects.
The covenants set forth in this Agreement shall be considered and construed as
separate and independent covenants. The parties agree that the existence of any
claim or cause of action by the Employee against the Company or any of its
Affiliates on the one hand, or by the Company or any of its Affiliates against
Employee, on the other hand, shall not constitute a defense to the enforcement
of the restrictive covenants set forth herein, but shall be litigated
separately. Should any part or provision of any covenant be held invalid, void
or unenforceable in any court of competent jurisdiction, such invalidity,
voidness or unenforceability shall not render invalid, void or unenforceable any
other part or provision of this Agreement.

 

(ii) The parties hereunder agree that it is their intention that such covenants
be enforced in accordance with their terms to the maximum extent possible under
applicable law. The parties further agree that, in the event any court of
competent jurisdiction shall find that any of such covenants or restrictions is
invalid or unenforceable, the invalid or unreasonable term shall be redefined,
or a new enforceable term provided, such that the intent of the parties in
agreeing to the provisions of this Agreement will not be impaired and the
provision in question shall be enforceable to the fullest extent of the
applicable laws.

 

 
10


--------------------------------------------------------------------------------




  

(iii) Without limiting the remedies available to the Company, the parties
acknowledge that a breach of any of the covenants contained in this Section 10
will result in material, irreparable injury for which there is no adequate
remedy at law, that it will not be possible to measure damages for such injuries
precisely and that, in the event of such a breach or threat thereof by Employee,
the Company shall be entitled to obtain a temporary restraining order and/or a
preliminary or permanent injunction restraining Employee from engaging in
activities prohibited by this Agreement or such other relief as may be required
to specifically enforce any of the covenants hereof without the necessity of
posting any bond or proving actual damages. Employee hereby waives the claim or
defense that an adequate remedy at law for such a breach exists. If Employee
breaches any covenant in this Agreement, the applicable period of restriction
shall be extended by the period of the duration of such breach. Further, without
limiting the remedies available to Employee, the parties acknowledge that a
breach of the covenant in Section 10(h) will result in material, irreparable
injury for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat thereof by Company, the Employee shall be entitled to
obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining Company from engaging in activities prohibited by this
Agreement or such other relief as may be required to specifically enforce any of
the covenants hereof without the necessity of posting any bond or proving actual
damages, Company hereby waives the claim or defense that an adequate remedy at
law for such a breach exists.

 

(iv) Employee shall be liable in connection with any breach by Employee or any
Affiliate of Employee of the terms of this Agreement. Employee also specifically
acknowledges and agrees that the Company shall be entitled to seek monetary
damages and other remedies at law for breaches of this Agreement in addition to
any injunctive or other equitable relief.

 

11. Inventions.

 

(a) Employee acknowledges that Employee’s work on and contributions to any
documents, programs, designs, methodologies, protocols, inventions, discoveries,
innovations, trade secrets, ideas, processes, formulas, data, works of
authorship, know-how, improvements, developments, techniques and other
expressions in any medium, whether patentable or copyrightable, which have been
or will be prepared by Employee, or to which Employee has contributed or will
contribute, related to the Company or its Affiliates or their respective
businesses and in connection with Employee’s services to the Company or any of
its Affiliates, whether before or during the Term (collectively, “Works”), are
and will be within the scope of Employee’s services and part of Employee’s
duties and responsibilities hereunder. Employee’s work on and contributions to
the Works will be rendered and made by Employee for, at the instigation of, and
under the overall direction of, the Company, and are and at all times shall be
regarded, together with the Works, as “work made for hire” as that term is used
in the United States copyright laws. However, to the extent that any court or
agency should conclude that the Works (or any of them) do not constitute or
qualify as a “work made for hire,” Employee hereby assigns, grants, and delivers
exclusively and throughout the world to the Company all rights, titles, and
interests in and to any such Works, and all copies and versions, including all
copyrights and renewals. Employee agrees to cooperate with the Company and to
execute and deliver to the Company and its successors and assigns, any
assignments and documents the Company requests for the purpose of establishing,
evidencing, and enforcing or defending its complete, exclusive, perpetual, and
worldwide ownership of all rights, titles, and interests of every kind and
nature, including all copyrights, in and to the Works, and Employee constitutes
and appoints the Company as his agent to execute and deliver any assignments or
documents Employee fails or refuses to execute and deliver, this power and
agency being coupled with an interest and being irrevocable. Without limiting
the preceding provisions of this Section 10. Employee agrees that the Company
may edit and otherwise modify, and use, publish and otherwise exploit, the Works
in all media and in such manner as the Company, in its sole discretion, may
determine.

 

 
11


--------------------------------------------------------------------------------




  

(b) Employee shall disclose promptly to the Company, and only to the Company,
any invention or idea of Employee in any way related to the Company or its
Affiliates or their businesses and connected with Employee’s services, the
research or development of the Company or its Affiliates or demonstrably
anticipated research or development (developed alone or with others), conceived
or made during the Term and hereby assigns to the Company any such invention or
idea. Employee agrees to cooperate with the Company and sign all papers deemed
necessary by the Company to enable the Company to obtain, maintain, protect and
defend patents covering such inventions and ideas and to confirm the exclusive
ownership by the Company, of all rights in such inventions, ideas and patents,
and irrevocably appoints the Company as its agents to execute and deliver any
assignments or documents Employee fails or refuses to execute and deliver
promptly, this power and agency being coupled with an interest and being
irrevocable. This constitutes the Company’s written notification that this
assignment does not apply to an invention for which no equipment, supplies,
facility or trade secret information of the Company was used and which was
developed entirely on Employee’s own time, unless (i) at the time of conception
or reduction to practice, the invention relates directly to the business of the
Company or any of its Affiliates, or to the Company’s or its Affiliates’ actual
or demonstrably anticipated research or development, or (ii) the invention
results from any work performed by Employee for the Company or any of its
Affiliates.

 

(c) All records, designs, patents, business plans, financial statements,
manuals, memoranda, customer lists, customer database, rolodex and other
property delivered to or compiled by Employee by or on behalf of the Company or
any of its Affiliates or representatives, vendors or Customers or potential
Customers which pertain to the Company or its Affiliates shall be and remain the
property of the Company or its Affiliates, as applicable, and be subject at all
times to its discretion and control. This does not include customer lists,
customer databases, rolodex or business card files that were the property of
Employee before being hired by the Company, even where they have been used by
the Employee for the Company’s benefit during the Term. Upon the request of the
Company and, in any event, upon the termination of Employee’s employment with
the Company, Employee shall deliver all such non-excluded materials to the
Company. Likewise, all correspondence, reports, records, charts, advertising
materials and other similar data pertaining to the business, activities or
future plans of the Company or its Affiliates which are collected by Employee
shall be delivered promptly to the Company without request by it upon
termination or expiration of Employee’s employment.

 

 
12


--------------------------------------------------------------------------------




  

12. Miscellaneous.

 

(a) Assignment; Binding Effect. Employee understands that he has been selected
for employment by the Company on the basis of his personal qualifications,
experience and skills. Employee agrees, therefore, that he cannot assign all or
any portion of his performance under this Agreement. The Company may assign this
Agreement, in whole or in part, to any Affiliate of the Company or to any
assignee or successor to the Company, whether by merger, consolidation, sale of
stock, sale of assets or otherwise, provided, however, that, the Company may not
assign this Agreement to a subsidiary without the prior written consent of
Employee. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties and their
respective heirs, legal representatives, successors and assigns.

 

(b) Complete Agreement; Waiver; Amendment. This Agreement constitutes a single
integrated contract expressing the entire agreement of the parties, and
supersedes and replaces any and all other agreements or offers, whether written
or oral, express or implied, among the parties with respect to the subject
matter hereof. This Agreement is the final, complete, and exclusive statement of
expression of the agreement among the parties with respect to the subject matter
hereof, and cannot be varied, contradicted or supplemented by evidence of any
prior or contemporaneous oral or written agreements. This Agreement may not be
later modified except by a further writing signed by each of the parties, and no
term of this Agreement may be waived except by a writing signed by the party
waiving the benefit of such term.

 

(c) Notice. All notices and other communications under this Agreement shall be
in writing and shall be delivered in person or by reputable overnight delivery
(delivery charges prepaid), addressed as follows, and shall be deemed effective
and given when delivered in person or on receipt (or when delivery is refused)
after dispatch by reputable overnight delivery:

 

 



Employee:

Keith McGee

103 East End Ave

Shrewsbury, NJ 07702

 

 

  Company:

Midwest Energy Emissions Corp.

500 West Wilson Bridge Road

Suite 140

Worthington, Ohio 43085

Attention: R. Alan Kelley, President

 

Any party hereto may change its address specified for notices herein by
designating a new address by notice in accordance with this Section 12(c).

 

(d) Remedies on Breach. In addition to, and not in limitation of, the provisions
of Section 10 hereof, the parties agree that any breach of this Agreement by
either party may cause irreparable damage to the other party, and that in the
event of such breach the damaged party shall have, in addition to any and all
remedies of law, the right to an injunction, specific performance or other
equitable relief to prevent the violation of any obligations hereunder, without
the necessity of posting a bond or other security. With respect to any dispute
between the Company and Employee as to the interpretation, terms, validity or
enforceability of (including any dispute about the amount of any payment
pursuant to) this Agreement, the losing party in such dispute shall pay to the
prevailing party all of the prevailing party’s costs and expenses, including
reasonable attorneys’ fees in connection with the enforcement of this Agreement.

 

 
13


--------------------------------------------------------------------------------




  

(e) Waiver of Breach. The waiver by either party of a breach of any provisions
of this Agreement by either party shall not operate or be construed as a waiver
of any subsequent breach by either party.

 

(f) Governing Law; Permitted Venue. This Agreement shall in all respects be
governed by and construed in accordance with the laws of the State of Ohio. The
parties agree that any dispute arising out of or relating to this Agreement, may
be brought in the state or federal courts located in Franklin County, Ohio. Each
party hereby waives any objection to the personal or subject matter jurisdiction
and venue of such courts.

 

(g) Waiver of Right to Trial by Jury. EACH PARTY HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY.
EACH PARTY (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

(h) Severability. If any portion of this Agreement is held invalid or
inoperative, the other portions of this Agreement shall be deemed valid and
operative and, so far as is reasonable and possible, effect shall be given to
the intent manifested by the portion held invalid or inoperative.

 

(i) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Facsimile or scanned or pdf and e-mailed
counterpart signatures to this Agreement shall be acceptable and binding on the
parties hereto.

 

(j) Construction. The headings in this Agreement are for convenience only, are
not a part of this Agreement and shall not affect the construction of the
provisions of this Agreement. As used in this Agreement, the words “include” and
“including”, and variations thereof, shall not be deemed to be terms of
limitation but rather will be deemed to be followed by the words “without
limitation.” No provision of this Agreement shall be construed against or
interpreted to the disadvantage of any party by any court or the government or
judicial authority by reason of such party having or being deemed to have
structured or drafted such provision of this Agreement.

 

[SIGNATURE PAGE FOLLOWS. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 
14


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

 

MIDWEST ENERGY EMISSIONS CORP.

          By: /s/ R. Alan Kelley      

R. Alan Kelley, President

          EMPLOYEE:     By: /s/ Keith McGee

Keith McGee

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

 

15

--------------------------------------------------------------------------------